    Case: 3:19-cv-50123 Document #: 17 Filed: 06/22/20 Page 1 of 1 PageID #:140




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

Cecil Shah El a/k/a Cecil Shaw,               )
                                              )
                    Plaintiff,                )
                                              )      Case No. 19 C 50123
      v.                                      )
                                              )      Judge John Robert Blakey
Maureen Josh, et al.,                         )
                                              )
                    Defendants.               )

                                      ORDER

       By order dated July 18, 2019 [8], the Court directed Plaintiff to pay the full
$400 filing fee or file a properly supported renewed application to proceed in forma
pauperis and warned him that failure to comply by August 19, 2019, would result in
summary dismissal of this case. The Court also directed Plaintiff to update his
address promptly if he was released or transferred to another facility and warned
him that if he did not comply, this case would be subject to dismissal. By order dated
March 9, 2020 [10], the Court denied Plaintiff’s motion to reconsider the decision to
impose a fee, extended the date for him to comply to March 31, 2020, warned him
that this lawsuit would be dismissed if he did not comply, and reminded him to keep
his address up to date. The United States Postal Service returned the March 9, 2020
order as undeliverable because Plaintiff was no longer in custody at the DeKalb
County Jail [12]. General orders extending due dates in civil cases [11] [12] [13] [14]
[15] due to the current public health crisis extended the date for Plaintiff to address
his fee status. But the extended date now has passed, and Plaintiff has not addressed
his fee status, provided an updated address, or otherwise communicated with the
Court. Accordingly, this case is dismissed without prejudice based on Plaintiff’s
failure to comply with Court orders. See Fed. R. App. P. 41(b). Having brought this
action, Plaintiff remains obligated to pay the full filing fee. See 28 U.S.C. §
1915(b)(1). The Court directs the Clerk to: (1) enter a final judgment of dismissal;
and (2) send a copy of this order to Plaintiff at his address of record on the docket
(that is, the DeKalb County Jail) and the Court’s fiscal department. This case is
closed.

Dated: June 22, 2020                          Entered:

                                              ____________________________
                                              John Robert Blakey
                                              United States District Judge
